Order entered September 2, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00476-CR

                    APOLONIO RODRIGUEZ III, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 199th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 199-80716-2022

                                     ORDER

        Before the Court is the August 30, 2022 request of Official Court Reporter

LaTresta Ginyard for a second extension of time to file the reporter’s record. We

GRANT the request and ORDER the reporter’s record filed by September 29,

2022.


                                             /s/   LANA MYERS
                                                   JUSTICE